[Cite as Hughley v. Saunders, 123 Ohio St.3d 446, 2009-Ohio-5585.]




           HUGHLEY, APPELLANT, v. SAUNDERS, WARDEN, APPELLEE.
      [Cite as Hughley v. Saunders, 123 Ohio St.3d 446, 2009-Ohio-5585.]
Habeas corpus — Adequate remedy exists for raising claim of sentencing error —
        Court of appeals’ dismissal of petition affirmed.
 (No. 2009-1228 — Submitted October 20, 2009 — Decided October 28, 2009.)
     APPEAL from the Court of Appeals for Fairfield County, No. 09-CA-18,
                                    2009-Ohio-4912.
                                 __________________
        Per Curiam.
        {¶ 1} We affirm the judgment of the court of appeals denying the
petition of appellant, Kevin Hughley, for a writ of habeas corpus. Hughley had an
adequate remedy by appeal to raise any error by the trial court in calculating his
jail-time credit. State ex rel. Rudolph v. Horton, 119 Ohio St.3d 350, 2008-Ohio-
4476, 894 N.E.2d 49, ¶ 3.          Moreover, because he attacks only one of his
sentences, he is not entitled to the writ. “ ‘Where a petitioner is incarcerated for
several crimes, the fact that the sentencing court may have lacked jurisdiction to
sentence him on one of the crimes does not warrant his release in habeas corpus.’”
Keith v. Bobby, 117 Ohio St.3d 470, 2008-Ohio-1443, 884 N.E.2d 1067, ¶ 13,
quoting Swiger v. Seidner (1996), 74 Ohio St.3d 685, 687, 660 N.E.2d 1214.
                                                                     Judgment affirmed.
        MOYER, C.J., and LUNDBERG STRATTON, O’CONNOR, O’DONNELL,
LANZINGER, and CUPP, JJ., concur.
        PFEIFER, J., concurs in judgment only.
                                 __________________
        Kevin Hughley, pro se.
                            SUPREME COURT OF OHIO




       Richard Cordray, Attorney General, and M. Scott Criss, Assistant
Attorney General, for appellee.
                           ______________________




                                      2